Exhibit 10.4

BAXTER INTERNATIONAL INC. AND SUBSIDIARIES

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 5, 2018)



--------------------------------------------------------------------------------

C E R T I F I C A T E

Baxter International, Inc., acting through a duly authorized member of the
Baxter International Inc. Administrative Committee, as the duly authorized
delegate of the Board of Directors, hereby adopts this amendment and restatement
of the Baxter International Inc. and Subsidiaries Deferred Compensation Plan,
effective January 5, 2018, in the form attached hereto.

Dated this 5th day of January, 2018.

 

Baxter International Inc. By:   /s/ Salvatore Dadouche Salvatore Dadouche
Administrative Committee Member



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I — PURPOSE, EFFECTIVE DATE, EMPLOYER      1  

1.1

  Purpose      1  

1.2

  Effective Date      1  

1.3

  Employer      1   ARTICLE II — DEFINITIONS      2  

2.1

  Accounts      2  

2.2

  Administrative Committee      2  

2.3

  Beneficiary      2  

2.4

  Bonus      2  

2.5

  Bonus Deferral      2  

2.6

  Code      2  

2.7

  Compensation      2  

2.8

  Compensation Committee      2  

2.9

  Deferral Election Form      3  

2.10

  Distribution Election Form      3  

2.11

  Eligible Employee      3  

2.12

  Employer      4  

2.13

  Employer Matching Contribution      4  

2.14

  Employer Non-Matching Contribution      4  

2.15

  Employer Transition Contribution      4  

2.16

  Excess Matching Contribution      4  

2.17

  Excess Non-Matching Contribution      4  

2.18

  Excess Transition Contribution      4  

2.19

  Participant      5  

2.20

  Pay Deferral Contribution      5  

2.21

  Plan Year      5  

2.22

  Section 409A      5  

2.23

  Termination of Employment      5  

2.24

  Unforeseeable Emergency      6  

2.25

  Vesting      6   ARTICLE III — ELIGIBILITY FOR CONTRIBUTIONS AND DEFERRALS   
  7  

3.1

  Excess Matching Contributions      7  

3.2

  Bonus Deferral Elections      7  

3.3

  Pay Deferral Elections      8  

3.4

  Somatogen Acquisition Deferral Election      8  

3.5

  Discretionary Contributions      9  

3.6

  Excess Non-Matching Contribution      9  

3.7

  Contributions Following Military Service      9  

3.8

  Mid-Year Deferral Elections      9  

3.9

  Gambro Plans      10  

3.10

  Excess Transition Contribution      10   ARTICLE IV — CREDITING OF ACCOUNTS   
  11  

4.1

  Crediting of Accounts      11  

 

i



--------------------------------------------------------------------------------

4.2

  Earnings      11  

4.3

  Account Statements      12  

4.4

  Vesting      12  

ARTICLE V — DISTRIBUTION OF BENEFITS

     13  

5.1

  Distribution of Benefits      13  

5.2

  Distribution      13  

5.3

  Effect of Payment      16  

5.4

  Taxation of Plan Benefits      16  

5.5

  Withholding and Payroll Taxes      16  

5.6

  Distribution Due to Unforeseeable Emergency      16  

5.7

  Distribution Due to Inclusion in Taxable Income      17  

5.8

  Distribution of De Minimis Amounts      17  

5.9

  Correction of Errors      17  

ARTICLE VI — BENEFICIARY DESIGNATION

     18  

6.1

  Beneficiary Designation      18  

6.2

  Amendments to Beneficiary Designation      18  

6.3

  No Beneficiary Designation      18  

6.4

  Form of Payment to Beneficiary      18  

ARTICLE VII — ADMINISTRATION

     19  

7.1

  Administrative Committee      19  

7.2

  Administrative Committee Powers      19  

7.3

  Effect of Administrative Committee Decisions      20  

7.4

  Claims Procedure      20  

7.5

  Action by Administrative Committee      21  

7.6

  Indemnity      21  

ARTICLE VIII — AMENDMENT AND TERMINATION OF PLAN

     22  

8.1

  Amendment      22  

8.2

  Right to Terminate      23  

8.3

  Payment at Termination      23  

ARTICLE IX — MISCELLANEOUS

     24  

9.1

  Unfunded Plan      24  

9.2

  Unsecured General Creditor      24  

9.3

  Nonassignability      24  

9.4

  Not a Contract of Employment      25  

9.5

  Protective Provisions      25  

9.6

  Governing Law      25  

9.7

  Severability      25  

9.8

  Notice      25  

9.9

  Successors      26  

9.10

  Action by Baxter      26  

9.11

  Effect on Benefit Plans      26  

9.12

  Participant Litigation      26  

 

ii



--------------------------------------------------------------------------------

APPENDIX A — PARTICIPATING EMPLOYERS

     XX * 

APPENDIX B — SUPPLEMENTAL PAY DEFERRALS UNDER SECTION 3.3

     XX * 

APPENDIX C — DISCRETIONARY EMPLOYER CONTRIBUTIONS UNDER SECTION 3.5

     XX * 

APPENDIX D — SPECIAL DISTRIBUTION PROVISIONS APPLICABLE TO AMOUNTS TRANSFERRED
FROM GAMBRO PLANS

     XX * 

 

* Appendix has been redacted

 

iii



--------------------------------------------------------------------------------

BAXTER INTERNATIONAL INC. AND SUBSIDIARIES

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 5, 2018)

ARTICLE I — PURPOSE, EFFECTIVE DATE, EMPLOYER

 

1.1 Purpose.

The Baxter International Inc. and Subsidiaries Deferred Compensation Plan (the
“Plan”) has been adopted by Baxter International Inc. (“Baxter”). The Plan is
intended to be an unfunded arrangement to provide deferred compensation for the
benefit of a select group of management and highly compensated employees. The
Plan is designed to enable eligible participants to defer compensation and
receive matching contributions under the provisions of the Baxter International
Inc. and Subsidiaries Incentive Investment Plan (“IIP”), a tax-qualified defined
contribution plan, in excess of the limitations imposed by the Internal Revenue
Code (“Code”). Baxter amended and restated the Plan effective January 1, 1998,
in part to combine the Plan and the Baxter International Inc. and Subsidiaries
Incentive Investment Excess Plan, and amended and restated the Plan again
effective January 1, 2002, January 1, 2005, January 1, 2007, January 1, 2009 and
January 1, 2018. The Plan is hereby further amended and restated effective
January 5, 2018. Capitalized terms not defined in this Plan are deemed to have
the meaning given them in the IIP.

 

1.2 Effective Date.

The effective date of this restatement is January 5, 2018, except as otherwise
provided herein; provided that any provision of the Plan that is required to be
effective as of an earlier in order to comply with Section 409A of the Code
shall be effective as of such date.

 

1.3 Employer.

The Plan is adopted for the benefit of a select group of management or highly
compensated employees of Baxter or of any subsidiaries or affiliates of Baxter,
as set forth below. The Plan may be adopted by any subsidiaries or affiliates of
Baxter with the consent of the Administrative Committee. Participating Employers
are listed on Appendix A as attached and updated from time to time.

 

1



--------------------------------------------------------------------------------

ARTICLE II — DEFINITIONS

 

2.1 Accounts.

Accounts mean the sum of the Participant’s Excess Matching Contribution Account
balance, Bonus Deferral Account balance, Pay Deferral Account balance, and
Deferred Compensation Account balance.

 

2.2 Administrative Committee.

For purposes of the Plan, Administrative Committee has the same meaning as the
Administrative Committee in the IIP.

 

2.3 Beneficiary.

A Participant’s Beneficiary, as defined in Article VI, is the Beneficiary
designated to receive the Participant’s Accounts, if any, from the Plan, upon
the death of the Participant.

 

2.4 Bonus.

The term Bonus means those bonuses that are included in the definition of
Compensation in the IIP and also includes any other bonus which is approved by
the Administrative Committee and listed on Attachment A to this Plan. Attachment
A may be updated from time to time to accurately reflect the approved bonuses
for purpose of this definition.

 

2.5 Bonus Deferral.

The Bonus Deferral is the amount of the Participant’s Bonus which the
Participant elected to defer and contribute to the Plan which, but for such
election, would have otherwise been paid to him/her.

 

2.6 Code.

The Code shall mean the Internal Revenue Code of 1986, as amended.

 

2.7 Compensation.

For purposes of the Plan, Compensation has the same meaning as Compensation in
the IIP without regard to Section 401(a)(17) of the Code, except that the
Bonuses deferred under the Plan are included in Compensation in the Plan Year in
which such amounts would be paid if they were not deferred and not in the Plan
Year in which such amounts are actually paid. In no event shall Compensation
include any amount payable after a Participant has terminated employment.

 

2.8 Compensation Committee.

The Compensation Committee of the Board of Directors of Baxter.

 

2



--------------------------------------------------------------------------------

2.9 Deferral Election Form.

The form which a Participant must complete and return to the Administrative
Committee or its designee, in accordance with the rules and procedures as may be
established by the Administrative Committee, in order to elect to defer a
portion of his or her Bonus into the Plan and to designate his or her Pay
Deferral Election.

 

2.10 Distribution Election Form.

The form which a Participant must complete and return to the Administrative
Committee or its designee, in accordance with the rules and procedures as may be
established by the Administrative Committee. This form is to be used by both
(a) Participants who are not eligible to defer a portion of their Bonus or make
a Pay Deferral Contribution to the Plan; and (b) Participants who are electing
distributions with respect to a Deferred Compensation Account.

 

2.11 Eligible Employee.

For any Plan Year, an Eligible Employee is anyone who:

 

(a) Is a Corporate Officer of Baxter, a participant in the Baxter International
Inc. Long Term Incentive Plan (the “LTIP”) or an individual designated to
participate in the LTIP as of the next annual appointment cycle for the Plan
Year for which deferrals relate, provided however that in the event an
individual is permitted by the Administrator to make a deferral election for a
Plan Year based upon his status as a designated participant in the LTIP for a
Plan Year but is not appointed to the LTIP during the annual appointment cycle
that occurs during such Plan Year, then such individual’s deferral election
shall remain in effect for such Plan Year, but such individual shall not be
considered an Eligible Employee for any subsequent Plan Year unless he
independently satisfies the requirements of this Section 2.11(a) for such Plan
Year;

 

(b) is a former participant in the Baxter International Inc. Long Term Incentive
Plan;

 

(c) for Plan Years prior to 2005, was a participant in the IIP whose Matching
Contributions to the IIP for the Plan Year were limited because of the
application of the Code, provided he or she met the eligibility rules under
Section 3.1 as in effect for such Plan Year;

 

(d) solely for purposes of Section 3.5, is designated by the Administrative
Committee to be a Participant in the Plan and eligible to receive discretionary
benefits under Section 3.5 of the Plan for the Plan Year, subject to the terms
and conditions imposed by the Administrative Committee in accordance with
Section 3.5;

 

(e) for Plan Years subsequent to 2006, and solely for purposes of Section 3.6,
is eligible to receive an Employer Non-Matching Contribution into the IIP for
the Plan Year and has Compensation for the Plan Year in excess of the
limitations of Section 401(a)(17) of the Code. An Employee who has never
previously been an Eligible Employee shall be treated as becoming an Eligible
Employee on the last day of the first Plan Year in which he meets the
requirements of this paragraph (d); or

 

3



--------------------------------------------------------------------------------

(f) for Plan Years 2023 through 2027, and solely for purposes of Section 3.10,
is eligible to receive an Employer Transition Contribution into the IIP for said
Plan Year and has Compensation for the Plan Year in excess of the limitations of
Section 401(a)(17) of the Code and/or has Annual Additions into the IIP for said
Plan Year in excess of the limitations of Section 415 of the Code. An Employee
who has never previously been an Eligible Employee shall be treated as becoming
an Eligible Employee on the last day of the first Plan Year in which he meets
the requirements of this paragraph (f).

 

2.12 Employer.

The term Employer means Baxter and any entity that is a member of a controlled
group or affiliated service group that includes Baxter, or is otherwise required
to be considered as a single employer with Baxter under Section 414 of the Code.
A “Participating Employer” is an Employer that has adopted the Plan for the
benefit of its Eligible Employees as provided in Section 1.3, and a
Non-Participating Employer is an Employer that is not a Participating Employer.

 

2.13 Employer Matching Contribution.

The term Employer Matching Contribution has the same meaning in the Plan as it
does in the IIP.

 

2.14 Employer Non-Matching Contribution.

The term Employer Non-Matching Contribution has the same meaning in the Plan as
it does in the IIP.

 

2.15 Employer Transition Contribution.

The term Employer Transition Contribution has the same meaning in the Plan as it
does in the IIP.

 

2.16 Excess Matching Contribution.

The Excess Matching Contribution is the difference between the Employer Matching
Contributions allocated to a Participant’s IIP Account during the Plan Year and
the amount that would have been allocated if the limitations of Sections 415,
401(k), 402(g), 401(m) or 401(a)(17) of the Code were disregarded.

 

2.17 Excess Non-Matching Contribution.

The Excess Non-Matching Contribution is described in Section 3.6 of the Plan.

 

2.18 Excess Transition Contribution.

The Excess Transition Contribution is described in Section 3.10 of the Plan.

 

4



--------------------------------------------------------------------------------

2.19 Participant.

A Participant is any Eligible Employee who has an Account balance in the Plan.

 

2.20 Pay Deferral Contribution.

The term Pay Deferral Contribution has the same meaning as Pay Deferral
Contribution in the IIP. The Pay Deferral Contribution is the amount of the
Participant’s Compensation, which the Participant elected to defer into the Plan
which, but for such election, would have otherwise been paid to him/her.

 

2.21 Plan Year.

The Plan Year is the calendar year.

 

2.22 Section 409A.

Section 409A means Section 409A of the Code, as enacted by the American Jobs
Creation Act of 2004 and as interpreted by Treasury Regulations or other
authority issued thereunder.

 

2.23 Termination of Employment.

For purposes of the Plan, Termination of Employment has the same meaning as
Termination of Employment in the IIP; provided that for purposes of determining
when a Participant’s benefit becomes payable, Termination of Employment shall
not be considered to have occurred until the Participant incurs a separation
from service as defined in Treasury Regulations issued pursuant to Section 409A.
The following rules are intended to implement the requirements of Section 409A,
and may be adjusted by the Administrative Committee as required to comply with
any guidance issued under Section 409A:

 

(a) The Participant shall not be considered to have separated from service so
long as the Participant is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Participant retains a right to reemployment with a
Participating Employer under an applicable statute or by contract.

 

(b) Regardless of whether his employment has been formally terminated, the
Participant will be considered to have separated from service as of the date it
is reasonably anticipated that no further services will be performed by the
Participant for any Participating Employer, or that the level of bona fide
services the Participant will perform after such date will permanently decrease
to no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or the full period of employment
if the Participant has been employed for less than 36 months). For purposes of
the preceding test, during any paid leave of absence the Participant shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.

 

5



--------------------------------------------------------------------------------

(c) For purposes of determining whether the Participant has separated from
service, all services provided for any Employer, or for any entity that is a
member of the Controlled Group, shall be taken into account, whether provided as
an employee or as a consultant or other independent contractor; provided that
the Participant shall not be considered to have not separated from service
solely by reason of service as a non-employee director of the Corporation or any
other such entity. Solely for purposes of this Section 2.21, the term
“Controlled Group” shall be modified by substituting “50 percent” for “80
percent” for all purposes of section 414(b) and (c) of the Code (and
Section 1563 to the extent incorporated therein).

 

(d) A Participant who is employed by a Participating Employer, and continues to
be employed by the Participating Employer following a stock sale, spin-off, or
other transaction that causes the Participant’s employer to cease to be a member
of the Controlled Group, shall not be considered to have incurred a Termination
of Employment as a result of such transaction. A Participant who ceases to be
employed by the Corporation or any member of the Controlled Group as a result of
a sale of substantially all of the assets constituting a division, facility, or
separate line of business, shall be considered to have incurred a Termination of
Employment unless the Corporation (or Participating Employer selling such
assets) and the purchaser agree in writing, not later than the closing date of
such transaction, that all Participants affected by such transaction shall not
be considered to have incurred a Termination of Employment, and that the
purchaser agrees to assume the obligation for payment of the Benefits of all
such Participants in accordance with the Plan.

 

2.24 Unforeseeable Emergency.

A severe financial hardship resulting from a sudden or unexpected illness or
accident of the Participant or one of his or her dependents, loss of the
Participant’s property due to casualty or similar extraordinary and
unforeseeable circumstances arising as a result of one or more recent events
beyond the control of the Participant, as determined by the Administrative
Committee.

 

2.25 Vesting.

For purposes of the Plan, Vesting has the same meaning as Vesting in the IIP.

 

6



--------------------------------------------------------------------------------

ARTICLE III — ELIGIBILITY FOR CONTRIBUTIONS AND DEFERRALS

 

3.1 Excess Matching Contributions.

The Excess Matching Contributions Account of an Eligible Employee who makes
either a Bonus Deferral or Pay Deferral Election for a Plan Year shall be
credited with Excess Matching Contributions equal to the lesser of the total
amount deferred pursuant to Sections 3.2 and 3.3 (not including any Supplemental
Pay Deferral) for the Plan Year or three and one half percent (3.5%) of the
excess of the Participant’s total Compensation for the Plan Year over the
portion of the Participant’s Compensation taken into account under the IIP for
the Plan Year. Prior to January 1, 2005, an Employee was an Eligible Employee if
the Employee’s Employer Matching Contributions under the IIP were less than 3%
of the Employee’s Compensation for the Plan Year, regardless of whether the
Employee were eligible to make Bonus Deferral and/or Pay Deferral Elections. A
Participant who was an Eligible Employee solely by reason of this Section 3.1
for one or more Plan Years prior to 2005 shall continue to be a Participant with
respect to his Excess Matching Contribution Account until it is distributed.

 

3.2 Bonus Deferral Elections.

An Eligible Employee for a Plan Year may elect to defer all or a portion of his
or her Bonus for the Plan Year through the Plan until his or her Termination of
Employment, or such other time as specified on his or her Deferral Election
Form, by completing a Deferral Election Form in accordance with applicable rules
and procedures established by the Administrative Committee. A Participant may
elect to defer up to 100% of his or her Bonus, in whole percentages. Beginning
January 1 of the year to which the Deferral Election Form applies, the Deferral
Election Form is irrevocable, except as provided in Section 5.6. The Deferral
Election Form must be filed in accordance with the rules established by the
Administrative Committee, at the time set forth below:

 

(a) Deferral Election Forms must be filed prior before January 1 of the Plan
Year in which the Bonus is earned, except as hereinafter provided.

 

(b) The Administrative Committee may permit an employee who becomes an Eligible
Employee for the first time during a Plan Year to make an election to defer his
or her Bonus for such Plan Year not more than 30 days after becoming an Eligible
Employee, which Bonus Deferral Election shall apply only to the portion of the
Bonus earned after the election is made. An Eligible Employee shall not be
eligible to make the election within the first 30 days after becoming an
Eligible Employee if the employee has been a participant (other than through
accrual of earnings on amounts previously deferred) in any account balance
deferred compensation arrangement sponsored by any Employer during the 24 month
period prior to the date he or she becomes an Eligible Employee, unless the
employee received a distribution of his or her entire balance in such plan
during such 24 month period, and immediately prior to such distribution was not
eligible to continue to participate in such plan.

 

7



--------------------------------------------------------------------------------

(c) The Administrative Committee may also permit Eligible Employees to make an
election to defer their Bonuses not later than six months prior to the end of
the Bonus determination period, provided that the Administrative Committee
determines that the Bonus satisfies the requirements for performance based
compensation under Section 409A of the Code.

 

3.3 Pay Deferral Elections.

An Eligible Employee may make a Pay Deferral Election under the Plan if he or
she elects to defer a portion of his or her Compensation under the IIP for a
Plan Year, and the amount of Compensation that he or she has elected to defer
exceeds the amount that is permitted to be deferred under the IIP by reason of
the annual contribution limit under Section 415 or 402(g) of the Code, or the
fact that the Eligible Employee’s Compensation exceeds the annual limit under
Section 401(a)(17) of the Code, A Pay Deferral Election shall be made by the
last day of the Plan Year preceding the Plan Year to which it relates, in
accordance with applicable rules and procedures established by the
Administrative Committee, and shall thereafter be irrevocable (except as
provided in Section 5.6), except that the Administrative Committee may permit an
employee who first becomes an Eligible Employee during a Plan Year, and who
meets the requirements of Section 3.2(b), to make an Pay Deferral Election not
more than 30 days after becoming an Eligible Employee, which Pay Deferral
Election shall apply prospectively only. If an Eligible Employee makes a Pay
Deferral Election for a Plan Year, then all amounts that the Eligible Employee
elected to defer under the IIP (based upon the Eligible Employee’s IIP deferral
election at the beginning of the Plan Year, which cannot be changed during the
Plan Year) that exceed one or more of the limits described above shall instead
be credited to his or her Account in this Plan, commencing with the first
payment of Compensation that would cause the amount deferred to exceed such
limits. Notwithstanding the foregoing provisions of this Section 3.3, the
Administrative Committee, in its sole discretion, may permit a Participant to
defer a percentage of his or her Compensation to the Plan for any Plan Year that
exceeds the percentage that the Participant elects to defer under the IIP for
such Plan Year (a “Supplemental Pay Deferral”), provided that the Supplemental
Pay Deferral election is made when the Participant is otherwise eligible to make
a Pay Deferral Election as described above and is thereafter irrevocable (except
as provided in Section 5.6). To the extent that the Administrative Committee
exercises its discretionary authority under the prior sentence, such exercise
shall be reflected in Appendix B to the Plan which shall identify each
Participant designated as eligible to make Supplemental Pay Deferrals, specify
the Plan Year(s) for which Supplemental Pay Deferrals may be made, and reflect
any other conditions and limitations applicable with respect to such
Supplemental Pay Deferrals. In no event shall Supplemental Pay Deferrals be
eligible for Excess Matching Contributions.

 

3.4 Somatogen Acquisition Deferral Election.

Any former employee of Somatogen, Inc. who became an employee of Baxter
International Inc. as of the closing date of the merger agreement between Baxter
and Somatogen and who completed a Special Deferral Enrollment Form shall have
such form recognized as a valid election under the Plan. Deferrals authorized
under this section shall be treated as deferrals authorized under Section 3.2
for purposes of accounting and distribution.

 

8



--------------------------------------------------------------------------------

3.5 Discretionary Contributions.

The Administrative Committee may, in its sole discretion, specify such
additional amounts in the form of employer contributions to be credited to the
Account of a Participant or another employee who is a member of a select group
of management and highly compensated employees, subject to such terms and
conditions as the Administrative Committee may establish. To the extent that the
Administrative Committee exercises its discretionary authority under this
Section 3.5, such exercise shall be reflected in Appendix C to the Plan, which
shall identify each Participant credited with such discretionary employer
contributions, specify the Plan Year(s) for which contributions relate, and
reflect any other limitations applicable with respect to such discretionary
contributions, including any applicable Vesting requirements. Discretionary
employer contributions authorized under this section shall be treated as
deferrals authorized under Section 3.2 for purposes of accounting and
distribution.

 

3.6 Excess Non-Matching Contribution.

For any Plan Year after 2006, an Eligible Employee who (i) is eligible to
receive an Employer Non-Matching Contribution into the IIP for the Plan Year and
(ii) has Compensation for the Plan Year in excess of the limitations of
Section 401(a)(17) of the Code, shall receive an Excess Non-Matching
Contribution equal to 3% of the Eligible Employee’s Compensation in excess of
the limitations of Section 401(a)(17) of the Code.

 

3.7 Contributions Following Military Service.

A Participant who incurs a Termination of Employment, or a leave of absence, in
order to serve in the armed forces of the United States, who is entitled to
re-employment rights under the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”), and who is re-employed during the period in which such
re-employment rights are protected, shall be entitled to increase the percentage
of his or her Compensation subject to a Pay Deferral Election in order to make
up the Pay Deferral Contributions missed during the period of military service,
in accordance with rules established by the Administrative Committee in
accordance with USERRA and Section 409A. Such a Participant shall also be
entitled to receive the same amount of Excess Matching Contributions he or she
would have received had the additional Pay Deferral Contributions been made
during the period of military service. A Participant who is otherwise eligible
for Excess Non-Matching Contributions and, effective January 1, 2023, Excess
Transition Contributions, shall be entitled to receive the Excess Non-Matching
Contributions and Excess Transition Contributions he or she would have received
had he or she been employed at the same rate of Compensation during the period
of military service, which shall be credited to the Deferred Compensation
Account not later than 90 days after re-employment.

 

3.8 Mid-Year Deferral Elections.

If a person becomes an Eligible Employee as defined in Section 2.11(a) during a
plan, and such person has not been eligible to elect to defer compensation under
this Plan or any other nonqualified deferred compensation maintained by any
Employer for the period of twenty-four months ending on the date he becomes an
Eligible Employee (or the period beginning on the date any balance in this Plan
or any such other plan was distributed to him and ending on the date he

 

9



--------------------------------------------------------------------------------

becomes an Eligible Employee), such Eligible Employee may be eligible to make
either a Pay Deferral Election or Bonus Deferral Election in accordance with
this Section. After the Compensation Committee has identified the persons who
have become Eligible Employees as defined in Section 2.11(a), the Administrative
Committee shall establish a period during which such elections may be made,
which election period shall be no more than thirty (30) days in length and end
on or prior to the first day of a payroll period specified by the Administrative
Committee. During such election period, each such Eligible Employee may make a
Pay Deferral Election that will apply to all Compensation earned during such
Plan Year commencing with such specified payroll period. During such period,
each such Eligible Employee may also make a Bonus Deferral Election for his/her
Bonus for such Plan Year, provided that, unless such election is also
permissible pursuant to Section 3.5(c), the portion of his/her Bonus deferred
shall not exceed a fraction, the numerator of which is the number of days in the
Plan Year commencing with the first day of the specified payroll period and the
denominator of which is the total number of days in the Plan Year. The
Administrative Committee may also permit other deferral elections to be made in
the Plan Year during which a person first becomes an Eligible Employee in
accordance with Treas. Reg. §1.409A-2(a)(7).

 

3.9 Gambro Plans.

Effective as of January 1, 2015, the Plan shall assume the liability to pay all
compensation deferred as of such date pursuant to the Gambro Renal Products,
Inc., Executive Retirement Plan and the Gambro Renal Products, Inc. Voluntary
Deferral Plan (collectively the “Gambro Plans”). A separate Gambro Plan Account
shall be established for each Employee who had an account in either of the
Gambro Plans on December 31, 2014, and each such Employee shall be considered a
Participant with respect to such Gambro Plan Account, regardless of whether he
is otherwise an Eligible Employee, but shall be eligible to be credited with
further deferrals and allocations of Employer contributions only if he otherwise
satisfies the requirements of the Plan. Anything else contained in the Plan to
the contrary notwithstanding, all Gambro Plan Account balances shall be
distributed only at the time and in the manner provided in the applicable Gambro
Plan, as summarized in Appendix D, and no change to the time or form of
distribution shall be made by reason of the assumption by the Plan of the
balances under the Gambro Plans, except as otherwise determined by the
Administrative Committee and to the extent permitted by Section 409A. Commencing
with 2015, the earnings on the Gambro Plan Accounts shall be determined under
Section 4.2, subject to such transitional procedures as the Administrative
Committee. A Participant’s Beneficiary with respect to his Gambro Plan Account
shall be the person designed as beneficiary pursuant to the applicable Gambro
Plan until changed by the Participant in accordance with the Plan.

 

3.10 Excess Transition Contributions.

For Plan Years 2023 through 2027, an Eligible Employee who is eligible to
receive an Employer Transition Contribution into the IIP for the Plan Year shall
receive an Excess Transition Contribution equal to the difference between the
Employer Transition Contribution allocated to the Eligible Employee’s IIP
Account during the Plan Year and the amount that would have been allocated if
the limitations of Sections 415 or 401(a)(17) of the Code were disregarded.

 

10



--------------------------------------------------------------------------------

ARTICLE IV — CREDITING OF ACCOUNTS

 

4.1 Crediting of Accounts.

A. Excess Matching Contribution Account. An account equal to the Excess Matching
Contributions, if any, of each Participant made for Plan Years prior to 2002, as
adjusted for investment return under Section 4.2 and distributions under
Article V.

B. Bonus Deferral Account. An account equal to the Bonus Deferrals, if any, of
each Participant made for Plan Years prior to 2002, as adjusted for investment
return under Section 4.2 and distributions under Article V.

C. Pay Deferral Account. An account equal to the Pay Deferral Contributions and
Supplemental Pay Deferrals, if any, of each Participant made for Plan Years
prior to 2002, as adjusted for investment return under Section 4.2 and
distributions under Article V.

D. Deferred Compensation Account. An account equal to the Excess Matching
Contributions, Pay Deferral Contributions, Bonus Deferrals, Supplemental Pay
Deferrals, Excess Non-Matching Contributions and Excess Transition Contributions
made for the 2002 Plan Year and thereafter, as adjusted for investment return
under Section 4.2 and distributions under Article V.

Notwithstanding the foregoing provisions of this Section 4.1, if elected by the
Participant in accordance with rules established by the Administrative
Committee, the Participant may elect to have his or her Excess Matching
Contributions, Pay Deferral Contributions, Bonus Deferrals and Supplemental Pay
Deferrals made for the 2001 Plan Year, if any, credited to his or her Deferred
Compensation Account under paragraph D, instead of to the Excess Matching
Contribution Account, Bonus Deferral Account and Pay Deferral Account described
in paragraphs A, B and C.

Further, effective January 1, 2002, notwithstanding the forgoing provisions of
this Section 4.1, if elected by the Participant in accordance with rules
established by the Administrative Committee, the Participant may make a one-time
election to have amounts credited to his or her Excess Matching Contribution
Account, Bonus Deferral Account and Pay Deferral Account (including Supplemental
Pay Deferrals) credited to his or her Deferred Compensation Account under
paragraph D, provided however, that such election is made prior to 2002 and such
amounts are not scheduled to be distributed in 2001.

 

4.2 Earnings.

Each Participant’s Accounts will be adjusted for investment return, on a daily
basis, in accordance with the following provisions of this Section 4.2:

A. Amounts in a Participant’s Excess Matching Account, Bonus Deferral Account,
and Pay Deferral Account will be credited with earnings at a rate determined by
the Administrative Committee from time to time. Until the Administrative
Committee determines otherwise, such earnings will be credited at the same rate
as the Stable Income Fund in the IIP.

 

11



--------------------------------------------------------------------------------

B. Amounts in a Participant’s Deferred Compensation Account shall be adjusted
upward or downward to reflect the investment return that would have been
realized had such amounts been invested in one or more investments selected by
the Participant from among the assumed investment alternatives designated by the
Administrative Committee for use under the Plan. Prior to the first day of each
month, or at such other times as the Administrative Committee may permit,
Participants may change the assumed investment alternatives in which their
Deferred Compensation Account will be deemed invested for such Plan Year.
Participant elections of assumed investment alternatives shall be made at the
time and in the form determined by the Administrative Committee, and shall be
subject to such other restrictions and limitations as the Administrative
Committee shall determine. In the event that a Participant fails to make an
investment election, his or her Deferred Compensation Account shall be credited
with earnings in the same manner as provided in paragraph A above.

C. Notwithstanding the foregoing, effective January 1, 2018, a Participant may
not elect an assumed investment in the Baxter Common Stock Fund of more than
twenty-five percent (25%) of future amounts credited to his Deferred
Compensation Account. In addition, a Participant may not change his assumed
investment in the Baxter Common Stock Fund if such fund would account for more
than twenty-five percent (25%) of the total balance in the Participant’s
Accounts immediately after such reallocation. No portion of a Participant’s
Deferred Compensation Account attributable to Excess Non-Matching Contributions
and the investment return thereon and, effective January 1, 2023, Excess
Transition Contributions and the investment return thereon, will be invested in
the Baxter Common Stock Fund.

 

4.3 Account Statements.

Account Statements will be generated effective at such intervals as the
Administrative Committee may determine and transmitted to each Participant as
soon as administratively feasible. Account Statements will reflect all Account
activity during the reporting period, including Account contributions,
distributions and earnings credits.

 

4.4 Vesting.

Subject to Sections 9.1 and 9.2, and any Vesting requirements specified by the
Administrative Committee with respect to Discretionary Contributions, a
Participant is always 100% Vested in his or her Accounts in the Plan at all
times; provided, however, that if a Participant who incurs a Termination of
Employment is not 100% Vested in his or her Employer Non-Matching Contribution
Account in the IIP, the portion of his or her Deferred Compensation Account
attributable to Excess Non-Matching Contributions and the earnings thereon shall
be forfeited, and no Participating Employer shall have any obligation to the
Participant with respect to such portion.

 

12



--------------------------------------------------------------------------------

ARTICLE V — DISTRIBUTION OF BENEFITS

 

5.1 Distribution of Benefits.

Subject to Section 5.2, distribution of a Participant’s Accounts, if any, will
commence in accordance with the Participant’s Distribution Election Form or
Deferral Election Form as soon as administratively feasible after the
Participant’s Termination of Employment. Any spousal consent requirements under
the IIP will not apply to distributions under the Plan.

Anything else in this Plan to the contrary notwithstanding, effective
October 22, 2004, (i) in no event shall the distribution of any Account be
accelerated to a time earlier than which it would otherwise have been paid,
whether by amendment of the Plan, exercise of the Administrative Committee’s
discretion, or otherwise, except as permitted by Treasury Regulations issued
pursuant to Section 409A, and (ii) in the event that the Administrative
Committee, in its sole discretion, determines that any time or form of
distribution provided for in the Plan, or the existence of a right to elect a
different time or form of distribution, would cause the Plan to fail to meet the
requirements of Section 409A, or otherwise cause Participants to be subject to
any adverse federal income tax consequences, the Administrative Committee shall
amend the Plan to modify or remove the form of distribution or election right.
The distribution restrictions under Section 409A shall apply to Participant’s
entire account balances under the Plan, whether deferred before or after
January 1, 2005. Notwithstanding the foregoing, the Administrative Committee may
give Participants a one-time opportunity to change the time and/or form of
payment of their Accounts by a written irrevocable election made not later than
December 31, 2008, subject to such terms and conditions as the Administrative
Committee may require; provided that no such election shall cause any amount to
be paid in 2008 that would otherwise have been paid in a later year, or cause
any amount that would otherwise have been paid in 2008 to be paid in a later
year, and such elections shall otherwise comply with the requirements for
transitional relief under IRS Notice 2007-86.

 

5.2 Distribution.

A. Deferral Election Form. A Participant’s Excess Matching Contribution Account,
Bonus Deferral Account and Pay Deferral Account will be paid in accordance with
the form of payment designated in the Participant’s Deferral Election Form. The
Deferral Election Form shall not be used to elect forms of distribution with
respect to deferrals for Plan Years after 2001 (or 2000, with respect to a
Participant electing to have his or her deferrals credited to the Deferred
Compensation Account for Plan Year 2000 under Section 4.1).

B. Distribution Election Form — Termination of Employment. A Participant’s
Deferred Compensation Account and, if the Participant is not eligible for Pay
Deferrals or Bonus Deferrals, his or her Excess Matching Contribution Account,
will be paid after the Participant’s Termination of Employment, in accordance
with the form of payment designated in such Participant’s Distribution Election
Form. Distribution Election Forms shall be filed in accordance with rules
established by the Administrative Committee, subject to the following:

 

  (a)

Prior to January 1, 2007, only one Distribution Election Form could be submitted
with respect to distribution of a Participant’s Deferred Compensation Account

 

13



--------------------------------------------------------------------------------

  following Termination of Employment. Any such Distribution Election Form filed
prior to January 1, 2007, shall remain in effect shall apply to the
Participant’s entire Deferred Compensation Account (and Excess Matching
Contribution Account if applicable) balance at his or her Termination of
Employment.

 

  (b) Effective January 1, 2007, a Participant who has not previously been
described in paragraph (c) may submit a Distribution Election Form at the time
he or she first makes a Bonus Deferral or Pay Deferral Election pursuant to
Section 3.2 or 3.3. Except as otherwise provided in subparagraph (c) below, only
one Distribution Election Form shall be filed, which shall apply to the
Participant’s entire Deferred Compensation Account balance at his or her
Termination of Employment. A Distribution Election Form must be filed by the end
of the period for making the Participant’s first Bonus Deferral or Pay Deferral
Election, and if the Participant fails to file a Distribution Election Form at
such time his or her entire Deferred Compensation Account balance shall be
distributed in a lump sum at his or her Termination of Employment, or in
accordance with a Distribution Election Form previously filed pursuant to
subparagraph (c) if applicable.

 

  (c) An Employee who first becomes an Eligible Employee pursuant to
Section 3.1, 3.5, or 3.6 on or after January 1, 2007, and who meets the
requirements of Section 3.2(b), may file a Distribution Election Form not later
than 30 days after his or her first day of eligibility. Except as provided in
the following sentence, only one Distribution Election Form shall be filed,
which shall apply to the Participant’s entire Deferred Compensation Account
balance at his or her Termination of Employment, and if the Participant fails to
file a Distribution Election Form at such time his or her entire Deferred
Compensation Account balance shall be distributed in a lump sum at his or her
Termination of Employment. Notwithstanding the foregoing, if such a Participant
subsequently becomes eligible to make a Bonus Deferral or Pay Deferral Election,
he or she may file a new Distribution Election Form pursuant to subparagraph
(b) above. In such event, the portion of the Participant’s Deferred Compensation
Account that represents amounts credited to the Deferred Compensation Account
under all provisions of Article III beginning with the first Plan Year to which
the Bonus Deferral or Pay Deferral Election applies (and all earnings thereon)
shall be distributed in accordance with such Distribution Election Form, and the
remaining portion of the Deferred Compensation Account shall continue to be
governed by this subparagraph (c).

 

  C. Forms of Distribution. The forms of distribution are:

 

  (a) a lump sum payment, or

 

  (b) annual installments of at least 2 years, but not to exceed 15 years.

 

14



--------------------------------------------------------------------------------

If annual installments are elected, the amount of each installment will be equal
to the remaining balance in the Participant’s Account prior to payment of the
installment, divided by the remaining number of installments to be paid
(including the installment being calculated). If a lump sum payment is elected,
or is default to as a form of distribution as provided for below, the amount of
the lump sum shall be equal to the balance in the Participant’s Account prior to
the payment of the lump sum.

Except as provided below, effective January 1, 2007, lump sum payments will be
paid, and annual installments will commence, in the first quarter of the Plan
Year as specified in the Participant’s Deferral Election Form or Distribution
Election Form (or, if the Distribution Election Form provides for payments
following a Termination of Employment, in the first quarter of the Plan Year
following the Plan Year in which the Termination of Employment occurs).
Subsequent installments will be paid annually in the first quarter of subsequent
Plan Years. In the case of installment payments which commenced prior to
January 1, 2007, the installment that would otherwise have been paid in the
third quarter of 2007 shall be paid in the first quarter, and all installments
shall thereafter be paid in the first quarter of subsequent years.

If a Participant does not elect a form of distribution by the time the Deferral
Election Form or the Distribution Election Form is required to be completed, the
Participant’s election will default to a lump sum payment in the first quarter
of the Plan Year following the Plan Year in which the Participant incurs a
Termination of Employment.

 

  D. Special Rules. Notwithstanding the foregoing:

 

  (a) A Participant whose Accounts under the Plan total less than $50,000 as of
the last day of the Plan Year in which he or she incurs a Termination of
Employment will receive lump sum payment of his or her Accounts in the first
quarter of the Plan Year following the Plan Year in which the Participant incurs
a Termination of Employment. Such lump sum payment shall be equal to the balance
in the Participant’s account prior to the payment of the lump sum.

 

  (b) If a Participant who has made a Bonus Deferral election for a Plan Year
incurs a Termination of Employment during the Plan Year, but is still eligible
for a Bonus for the Plan Year, the deferred portion of his or her Bonus shall be
distributed during March of the subsequent year, regardless of the form of
distribution otherwise elected, and shall not be taken into account in
determining whether the Participant’s Account Balance is less than $50,000. Such
amount shall not be credited with any earnings unless paragraph (c) applies.

 

  (c)

Anything else contained herein to the contrary notwithstanding, in no event
shall any payment of a benefit made in connection with the Termination of
Employment of a “specified employee”, as hereinafter defined, be made until at
least six months following such Termination of Employment, and any amounts that
would otherwise have been paid during such six month period shall be accumulated
and paid in a lump sum, without interest, on the first business day following
the expiration of such period. For purposes of this Plan, the term “specified
employee shall have the meaning set forth in Treas. Reg. §1.409A-1(i), using the
safe harbor definition of compensation contained in Treas. Reg.
§1.415(c)-2(d)(4) (compensation required to be reported on Form W-2 plus

 

15



--------------------------------------------------------------------------------

  elective deferrals) and excluding compensation paid to a nonresident alien
that is not effectively connected with the conduct of a trade or business within
the United States shall be excluded. The status of Participants as specified
employees shall be determined as of December 31 of each year, and if a
Participant is determined to be a specified employee on any December 31, the
restriction of clause (ii) shall apply if and only if he incurs a termination of
employment at any time during the twelve month period commencing on the
following February 1.

 

5.3 Effect of Payment.

Payment to the person or trust reasonably and in good faith determined by the
Administrative Committee to be the Participant’s Beneficiary will completely
discharge any obligations Baxter or any other Employer may have under the Plan.
If a Plan benefit is payable to a minor or a person declared to be incompetent
or to a person the Administrative Committee in good faith believes to be
incompetent or incapable of handling the disposition of property, the
Administrative Committee may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor and such decision by the Administrative Committee is binding on all
parties. The Administrative Committee may initiate whatever action it deems
appropriate to ensure that benefits are properly paid to an appropriate
guardian.

The Administrative Committee may require proof of incompetence, minority,
incapacity or guardianship as it may deem appropriate prior to distribution of
the Plan benefit. Such distribution will completely discharge the Administrative
Committee and the Employer from all liability with respect to such benefit.

 

5.4 Taxation of Plan Benefits.

It is intended that each Participant will be taxed on amounts credited to him or
her under the Plan at the time such amounts are received, and the provisions of
the Plan will be interpreted consistent with that intention.

 

5.5 Withholding and Payroll Taxes.

Baxter will withhold from payments made hereunder any taxes required to be
withheld for the payment of taxes to the Federal, or any state or local
government.

 

5.6 Distribution Due to Unforeseeable Emergency.

Upon written request of a Participant and the showing of Unforeseeable
Emergency, the Administrative Committee may authorize distribution of all or a
portion of the Participant’s Accounts, and or the acceleration of any
installment payments being made from the Plan, but only to the extent reasonably
necessary to relieve the Unforeseeable Emergency, taking into account the tax
imposed on such distribution. In any event, payment may not be made to the
extent such Unforeseeable Emergency is or may be satisfied through reimbursement
by insurance or otherwise, including, but not limited to, liquidation of the
Participant’s assets, to the extent that such liquidation would not in and of
itself cause severe financial hardship. If a Participant has an Unforeseeable
Emergency, the Participant’s Pay Deferral Election and Bonus

 

16



--------------------------------------------------------------------------------

Deferral Election, if any, shall be revoked for the Plan Year (and no subsequent
Pay Deferral or Bonus Deferral may be made for the same Plan Year), and the
additional income resulting from such revocation shall be taken into account in
determining the amount of distribution reasonably necessary to relieve the
Unforeseeable Emergency. A Participant shall not be required to take any
hardship withdrawal or loan to which he is entitled under the IIP or any other
tax qualified retirement plan as a condition of receiving a distribution
pursuant to this Section 5.6, but if a Participant receives a hardship
withdrawal from the IIP or any other tax-qualified §401(k) plan maintained by an
Employer and the terms of such plan require a suspension of the Participant’s
deferrals for six months following the date of the distribution, then the
Participant’s Deferral Elections shall be permanently revoked with respect to
any compensation paid or payable to the Participant during such six month
period.

 

5.7 Distribution Due to Inclusion in Taxable Income.

In the event that any portion of a Participant’s Account is included in his or
her taxable income prior to distribution pursuant to Section 409A, the amount so
included shall be distributed to the Participant as soon as administratively
possible.

 

5.8 Distribution of De Minimis Amounts.

The Administrative Committee may at any time direct that the entire balance of a
Participant’s Account be distributed to the Participant in full liquidation of
his or her benefit under the Plan; provide that the Participant’s entire account
balance in all other separate account nonqualified deferred compensation plans
maintained by any Employer is also distributed at the same time, and that the
total amount so distributed (including all such other plans) does not exceed the
limit in effect under Section 402(g) of the Code at the time of the
distribution.

 

5.9 Correction of Errors.

The Administrative Committee shall have the authority to correct any error in
the calculation of a Participant’s Account or the amount distributed to a
Participant, regardless of the reason for the error and regardless of whether
distribution of the Account has commenced. By his participation in the Plan and
acceptance of benefits hereunder, each Participant agrees that he will promptly
repay to the Plan any payment that exceeds the amount to which he was entitled
under the Plan (an “excess payment”), and will hold any excess payment, and any
proceeds of any excess payment, or property acquired with any excess payment, in
trust for the benefit of the Plan, which trust shall remain in effect, and shall
continue to apply to any excess payment, proceeds or other property even if
transferred to a third party, until the total amount of the excess payment has
been repaid to the Plan. The Administrative Committee may, on behalf of the
Plan, commence an action to enforce such trust, or take any other available
action in law or equity, including setting off any other amount owed to the
Participant, to recover such excess payment.

 

17



--------------------------------------------------------------------------------

ARTICLE VI — BENEFICIARY DESIGNATION

 

6.1 Beneficiary Designation.

Each Participant has the right to designate one or more persons or trusts as the
Participant’s Beneficiary, primary as well as secondary, to whom benefits under
this Plan will be paid in the event of the Participant’s death prior to complete
distribution to the Participant of the benefits due under the Plan. Each
Beneficiary designation will be in a written form prescribed by the
Administrative Committee and will be effective only when filed with the
Administrative Committee during the Participant’s lifetime.

 

6.2 Amendments to Beneficiary Designation.

Any Beneficiary designation may be changed by a Participant without the consent
of any Beneficiary by the filing of a new Beneficiary designation with the
Administrative Committee. Filing a Beneficiary designation as to any benefits
available under the Plan revokes all prior Beneficiary designations effective as
of the date such Beneficiary designation is received by the Administrative
Committee. If a Participant’s Accounts are community property, any Beneficiary
designation will be valid or effective only as permitted under applicable law.

 

6.3 No Beneficiary Designation.

In the absence of an effective Beneficiary designation, or if all Beneficiaries
predecease the Participant, the Participant’s estate will be the Beneficiary. If
a Beneficiary dies after the Participant and before payment of benefits under
this Plan has been completed, and no secondary Beneficiary has been designated
to receive such Beneficiary’s share, the remaining benefits will be payable to
the Beneficiary’s estate.

 

6.4 Form of Payment to Beneficiary.

The Account of a Participant who dies prior to Termination of Employment shall
be paid to his or her Beneficiary in a single lump sum as soon as
administratively feasible following the date of death, regardless of the form of
payment elected by the Participant The Account of a Participant who dies after
Termination of Employment, but before his or her Account has been fully
distributed, shall be distributed in the same manner and at the same time as it
would have been distributed to the Participant, except that the six month delay
in distributions to a specified employee pursuant to the last paragraph of
Section 5.2 shall not apply to the Beneficiary of a specified employee who dies
during the six month period following his or her Termination of Employment.

 

18



--------------------------------------------------------------------------------

ARTICLE VII — ADMINISTRATION

 

7.1 Administrative Committee.

The Plan is administered by the Administrative Committee, which is the Plan
Administrator for purposes of Section 3(16)(A) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Baxter has appointed the members of
the Administrative Committee to administer the Plan. Members of the
Administrative Committee may be Participants in the Plan.

 

7.2 Administrative Committee Powers.

The Administrative Committee has such powers as may be necessary to discharge
its duties hereunder, including, but not by way of limitation, the following
powers, rights and duties:

 

(a) Interpretation of Plan. The Administrative Committee has the power, right
and duty to construe, interpret and enforce the Plan provisions and to determine
all questions arising under the Plan including, but not by way of limitation,
questions of Plan participation, eligibility for Plan benefits and the rights of
employees, Participants, Beneficiaries and other persons to benefits under the
Plan and to determine the amount, manner and time of payment of any benefits
hereunder;

 

(b) Plan Procedures. The Administrative Committee has the power, right and duty
to adopt procedures, rules, regulations and forms to be followed by employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan which may alter any procedural provision of
the Plan without the necessity of an amendment, and which procedures may provide
for any election or consent to be made (including without limitation the filing
of a Deferral Election Form or Distribution Election Form), or any other action
to be taken (including without limitation filing claims and requesting review of
denied claims), by electronic mail, internet website, telephone or voice
response system or other electronic method to the extent permitted by applicable
law;

 

(c) Benefit Determinations. The Administrative Committee has the power, right
and duty to make determinations as to the rights of employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Committee; and

 

(d) Allocation of Duties. The Administrative Committee is empowered to employ
agents (who may also be employees of Baxter) and to delegate to them any of the
administrative duties imposed upon the Administrative Committee or Baxter.

 

(e) Plan Amendments. The Administrative Committee is empowered to amend the Plan
as provided in Section 8.1(b).

 

19



--------------------------------------------------------------------------------

7.3 Effect of Administrative Committee Decisions.

Any ruling, regulation, procedure or decision of the Administrative Committee
will be conclusive and binding upon all persons affected by it. There will be no
appeal from any ruling by the Administrative Committee which is within its
authority, except as provided in Section 7.4 below. When making a determination
or a calculation, the Administrative Committee will be entitled to rely on
information supplied by any Employer, accountants and other professionals
including, but not by way of limitation, legal counsel for Baxter or any
Employer.

 

7.4 Claims Procedure.

Each person entitled to benefits under the Plan (the “Applicant”) must submit a
written claim for benefits to the Administrative Committee. Such claim shall be
filed not more than one year after the Applicant knows, or with the exercise of
reasonable diligence would know, if the basis for the claim. A formal claim
shall not be required for the distribution of a Participant’s Accounts in the
ordinary course of business, but in any case a claim that relates to a dispute
over the amount of a distribution shall be filed not more than one year after
the distribution is paid. The Administrative Committee may, in its sole
discretion (and notwithstanding the first sentence of Section 7.3) accept a
claim that is filed late if it determines that special circumstances warrant
acceptance of the claim.

If a claim for benefits by the Applicant is denied, in whole or in part, the
Administrative Committee, or its delegate, shall furnish the Applicant within
90 days after receipt of such claim, a written notice which specifies the reason
for the denial, refers to the pertinent provisions of the Plan on which the
denial is based, describes any additional material or information necessary for
properly completing the claim and explains why such material or information is
necessary, and explains the claim review procedures of this Section 7.4. Such
notice will further describe that the Applicant has a right to bring a civil
action under Section 502 of ERISA if his or her claim is denied after an appeal
and review. The 90 day period may be extended by up to an additional 90 days if
special circumstances required, in which event the Applicant shall be notified
in writing by the end of the initial 90 day period of the reason for the
extension and an estimate of when the claim will be processed.

Any Applicant whose claim is denied under the provisions described above, or who
has not received from the Administrative Committee a response to his or her
claim within the time periods specified in the provisions described above may
request a review of the denied claim by written request to the Administrative
Committee within 60 days after receiving notice of the denial. If such a request
is made, the Administrative Committee shall make a full and fair review of the
denial of the claim and shall make a decision not later than 60 days after
receipt of the request, unless special circumstances (such as the need to hold a
hearing) require an extension of time, in which case a decision shall be made as
soon as possible but not later than 120 days after receipt of the request for
review, and written notice of the reason for the extension and an estimate of
when the review will be complete shall be given to the Applicant before the
commencement of the extension. The decision on review shall be in writing and
shall include specific reasons for the decision and specific references to the
pertinent provisions of the Plan on which the decision is based. Such notice
will further describe that the Applicant has a right to bring a civil action
under Section 502 of ERISA.

 

20



--------------------------------------------------------------------------------

No person entitled to benefits under the Plan shall have any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court or administrative agency prior to his or her filing a
claim for benefits and exhausting all of his or her rights under this
Section 7.4, or more than 180 days after he receives the Administrative
Committee’s decision on review of the denial of his or her claim. Although not
required to do so, an Applicant, or his or her representative, may choose to
state the reason or reasons he believes he is entitled to benefits, and may
choose to submit written evidence, during the initial claim process or review of
claim denial process. However, failure to state any such reason or submit such
evidence during the initial claim process or review of claim denial process,
shall permanently bar the Applicant, and his or her successors in interest, from
raising such reason or submitting such evidence in any forum at any later date.
An Applicant whose claim is denied initially or on review is entitled to
receive, on request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to such claim for benefits.

 

7.5 Action by Administrative Committee.

Action by the Administrative Committee will be subject to the following special
rules:

 

(a) Meetings and Documents. The Administrative Committee may act by meeting or
by document signed without meeting and documents may be signed through the use
of a single document or concurrent documents.

 

(b) Action by Majority. The Administrative Committee will act by a majority
decision which action will be as effective as if such action had been taken by
all Administrative Committee members, provided that by majority action one or
more Administrative Committee members or other persons may be authorized to act
with respect to particular matters on behalf of all Administrative Committee
members.

 

(c) Resolving Deadlocks. If there is an equal division among the Administrative
Committee members with respect to any question a disinterested party may be
selected by a majority vote to decide the matter. Any decision by such
disinterested party will be binding.

 

7.6 Indemnity.

To the extent permitted by applicable law and to the extent that they are not
indemnified or saved harmless under any liability insurance contracts, any
present or former Administrative Committee members, officers, or directors of
Baxter, the Employers or their subsidiaries or affiliates, if any, will be
indemnified and saved harmless by the Employers from and against any and all
liabilities or allegations of liability to which they may be subjected by reason
of any act done or omitted to be done in good faith in the administration of the
Plan, including all expenses reasonably incurred in their defense in the event
that Baxter fails to provide such defense after having been requested in writing
to do so.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII — AMENDMENT AND TERMINATION OF PLAN

 

8.1 Amendment.

 

(a) The Compensation Committee may amend the Plan at any time, except that no
amendment will decrease or restrict the Accounts of Participants and
Beneficiaries at the time of the amendment. Baxter’s authority to amend the Plan
has been delegated to the Administrative Committee to the extent provided in
Section 8.1(b). The authority to amend the Plan in any respect (whether or not
such amendment is within the authority delegated to the Administrative
Committee) may also be exercised by the Board of Directors, the Compensation
Committee or any other person to whom the Board or Compensation Committee
delegates such authority.

 

(b) The Administrative Committee has been delegated the authority to adopt any
amendments to the Plan as the Administrative Committee may determine to be
necessary or appropriate, except that no amendment shall be made to any Plan
without approval of the Compensation Committee unless the Administrative
Committee determines that such amendment will not significantly change the
overall level of benefits provided by such Plan; significantly change the
requirements for eligibility for participation in the Plan; or add any material
new benefit that would significantly increase the cost of the Plan. In
illustration but not limitation of the foregoing, the Administrative Committee
is authorized to adopt any amendment to a Plan that it determines to be:

 

  (i) an amendment that provides for the Plan to be adopted by any business
entity acquired by Baxter, including providing any special rules applicable to
the employees of such business entity;

 

  (ii) an amendment that the Administrative Committee determines to be of an
administrative, ministerial or technical nature only;

 

  (iii) an amendment that the Administrative Committee determines to be
necessary or appropriate to carry out any amendment approved by, or other
resolution adopted by, the Board;

 

  (iv) an amendment that the Administrative Committee determines to be necessary
or appropriate to comply with any applicable law, or necessary to conform the
terms of the Plan to established administrative practices or procedures; or

 

  (v) an amendment that the Administrative Committee determines to be necessary
or appropriate to clarify or to resolve any inconsistency or ambiguity in the
terms of the Plan.

The adoption by the Administrative Committee of any amendment to the Plan shall
constitute conclusive evidence that the Administrative Committee has determined
such amendment to be authorized under the terms of the foregoing resolution,
which determination shall be conclusive and binding on all employees,
participants, beneficiaries and other persons claiming any benefit under the
Plan.

 

22



--------------------------------------------------------------------------------

8.2 Right to Terminate.

The Compensation Committee may at any time terminate the Plan. Any Employer may
terminate its participation in the Plan by notice to Baxter. The Plan may also
be terminated with respect to a group of Eligible Employees only (including,
effective January 1, 2005, Participants who are Eligible Employees solely by
reason of Section 3.1), and the provisions of Section 8.3 shall apply to such
group of Eligible Employees only.

 

8.3 Payment at Termination.

If the Plan is terminated all Accounts shall continue to be held and distributed
in accordance with the terms of the Plan; provided that the Administrative
Committee may, to the extent permitted under Section 409A, provide for the
immediate distribution of Accounts.

 

23



--------------------------------------------------------------------------------

ARTICLE IX — MISCELLANEOUS

 

9.1 Unfunded Plan.

This Plan is intended to be an unfunded retirement plan maintained primarily to
provide retirement benefits for a select group of management or highly
compensated employees. All credited amounts are unfunded, general obligations of
the appropriate Employer. This Plan is not intended to create an investment
contract, but to provide retirement benefits to eligible employees who
participate in the Plan. Eligible employees are members of a select group of
management or are highly compensated employees, who, by virtue of their position
with an Employer, are uniquely informed as to such Employer’s operations and
have the ability to affect materially Employer’s profitability and operations.
The Administrative Committee, but shall not be obligated to, establish one or
more trusts of the type commonly referred to as “rabbi trusts” and cause funds
representing all or a portion of the amounts deferred under the Plan to be
deposited in such trusts, provided that the terms of such trusts provide that,
upon the insolvency of the an Employer, the funds held in such trusts are
subject to the claims of the Employer’s creditors, in accordance with applicable
Internal Revenue Service guidance. The Administrative Committee may cause Baxter
to assume the obligations of the employer under any such trust previously
established with respect to either or both of the Gambro Plans, and such trust
shall be treated as a trust established pursuant to this Section 9.1 in
accordance with its terms. The Administrative Committee may, on behalf of
Baxter, enter into agreements establishing any such trusts, amend or terminate
such trusts, and remove or replace the trustees of such trusts, including any
trusts established under the Gambro Plans, in accordance with their terms.

 

9.2 Unsecured General Creditor.

In the event of an Employer’s insolvency, Participants and their Beneficiaries,
heirs, successors and assigns will have no legal or equitable rights, interest
or claims in any property or assets of such Employer, nor will they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by such Employer (the “Policies”), or any trust established pursuant to
Section 9.1, greater than those of any other unsecured general creditors. In
that event, any and all of the Employer’s assets and Policies will be, and
remain, the general, unpledged, unrestricted assets of Employer. Employer’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Employer to pay money in the future.

 

9.3 Nonassignability.

Neither a Participant nor any other person will have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amounts payable will, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency. Nothing contained herein will preclude an Employer
from offsetting any amount owed to it by a Participant against payments to such
Participant or his or her Beneficiary.

 

24



--------------------------------------------------------------------------------

9.4 Not a Contract of Employment.

The terms and conditions of this Plan will not be deemed to constitute a
contract of employment between a Participant and such Participant’s Employer,
and neither the Participant nor the Participant’s Beneficiary will have any
rights against such Participant’s Employer except as may otherwise be
specifically provided herein. Moreover, nothing in this Plan is deemed to give a
Participant the right to be retained in the service of his or her Employer or to
interfere with the right of such Employer to discipline or discharge him or her
at any time.

 

9.5 Protective Provisions.

A Participant will cooperate with Baxter by furnishing any and all information
requested by Baxter, in order to facilitate the payment of benefits hereunder.

 

9.6 Governing Law.

The provisions of this Plan will be construed and interpreted according to the
laws of the State of Illinois, to the extent not preempted by ERISA.

 

9.7 Severability.

In the event any provision of the Plan is held invalid or illegal for any
reason, any illegality or invalidity will not affect the remaining parts of the
Plan, but the Plan will be construed and enforced as if the illegal or invalid
provision had never been inserted, and Baxter will have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan, including, but not by way of limitation, the
opportunity to construe and enforce the Plan as if such illegal and invalid
provision had never been inserted herein.

 

9.8 Notice.

Any notice or filing required or permitted to be given to Baxter or the
Administrative Committee under the Plan will be sufficient if in writing and
hand delivered, or sent by registered or certified mail to any member of the
Administrative Committee, or to Baxter’s Chief Financial Officer and, if mailed,
will be addressed to the principal executive offices of Baxter. Notice to a
Participant or Beneficiary may be hand delivered or mailed to the Participant or
Beneficiary at his or her most recent address as listed in the employment
records of Baxter. Notices will be deemed given as of the date of delivery or
mailing or, if delivery is made by certified or registered mail, as of the date
shown on the receipt for registration or certification. Any person entitled to
notice hereunder may waive such notice.

 

25



--------------------------------------------------------------------------------

9.9 Successors.

The provisions of this Plan will bind and inure to the benefit of Baxter, each
Employer, the Participants and Beneficiaries, and their respective successors,
heirs and assigns. The term successors as used herein will include any corporate
or other business entity, which, whether by merger, consolidation, purchase or
otherwise acquires all or substantially all of the business and assets of
Baxter, and successors of any such corporation or other business entity.

 

9.10 Action by Baxter.

Except as otherwise provided herein, any action required of or permitted by
Baxter under the Plan will be by resolution of the Compensation Committee or any
person or persons authorized by resolution of the Compensation Committee.

 

9.11 Effect on Benefit Plans.

Amounts paid under this Plan, will not by operation of this Plan be considered
to be compensation for the purposes of any benefit plan maintained by any
Employer. The treatment of such amounts under other employee benefit plans will
be determined pursuant to the provisions of such plans.

 

9.12 Participant Litigation.

In any action or proceeding regarding the Plan, employees or former employees of
Baxter or an Employer, Participants, Beneficiaries or any other persons having
or claiming to have an interest in this Plan will not be necessary parties and
will not be entitled to any notice or process. Any final judgment which is not
appealed or appealable and may be entered in any such action or proceeding will
be binding and conclusive on the parties hereto and all persons having or
claiming to have any interest in this Plan. To the extent permitted by law, if a
legal action is begun against Baxter, an Employer, the Administrative Committee,
or any member of the Administrative Committee by or on behalf of any person and
such action results adversely to such person or if a legal action arises because
of conflicting claims to a Participant’s or other person’s benefits, the costs
to such person of defending the action will be charged to the amounts, if any,
which were involved in the action or were payable to the Participant or other
person concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of Baxter, each Employer,
the Administrative Committee and each member thereof, and their respective
agents from any and all liability and obligation not involving willful
misconduct or gross neglect.

 

26